11/16/2022


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 22-0206


                                      DA 22-0206
                                   _________________


IN THE MATTER OF THE ESTATE OF

GERRY WILLIAMS, same person as GERALD
MARCUS WILLIAMS, same person as GERRY                              ORDER
M. WILLIAMS,

             Deceased.

                                   _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Yvonne Laird, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                November 16 2022